Citation Nr: 9918155	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-41 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

2.  Entitlement to an increased (compensable) evaluation for 
a scar of the left palm.

3.  Entitlement to an increased evaluation recurrent sprains 
of the right ankle, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had verified active military service from January 
1978 to January 1995, as well as 3 years of prior unverified 
active service.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
New Orleans Regional Office (RO) May 1995 rating decision 
which, in pertinent part, granted service connection for 
hemorrhoids, a scar of the left palm, and recurrent sprains 
of the right ankle, and assigned them noncompensable 
disability evaluations.  Subsequently, the veteran relocated 
to Texas and the Houston RO attained jurisdiction over the 
case.

The veteran failed to report for a hearing before a traveling 
member of the Board at the Houston RO, scheduled in September 
1997, without any indication of good cause for his failure to 
appear, and he has not otherwise expressed a desire to 
reschedule that hearing.  Thus, the Board will proceed as 
though he has withdrawn his request for such hearing.  
38 C.F.R. § 20.704(d).

In November 1998, the RO increased the evaluation of the 
veteran's service-connected recurrent right ankle sprains 
from 0 to 10 percent.  On a claim for an original or 
increased rating, the veteran is generally presumed to be 
seeking the maximum benefit allowed by law; thus, it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).

REMAND

The claims folder contains a recently furnished, unsigned 
statement in support of claim (ostensibly from the veteran) 
in which it is stated that "I am satisfied with the recent 
decision and/or explanation on my appeal.  I wish to withdraw 
my appeal at this time."

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (1998).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  
38 C.F.R. § 20.204(c).  

As the foregoing was not signed or date stamped by te RO, 
showing when it was received, it is somewhat unclear what 
issue or issues the veteran may wish to withdraw from this 
appeal, or whether he wants to withdraw them all.  Thus, the 
Board finds that clarification from the veteran should be 
ascertained before proceeding further with appellate review 
of this case.

In light of the discussion above, the case is REMANDED for 
the following action:

The veteran should be contacted and asked 
whether he actually desires to withdraw 
his appeal of the issues of entitlement 
to increased (compensable) ratings for 
hemorrhoids and a scar of the left palm; 
and an increased rating for recurrent 
right ankle sprains, currently rated 10 
percent disabling.  He should be informed 
that any withdrawal must be in writing 
and signed, indicating his express 
written consent, for association with the 
claims folder.


Thereafter, the case should be reviewed by the RO, and all 
action deemed appropriate should be taken.  The case should 
then be returned to the Board for 
further appellate consideration, if appropriate.



			
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board 
is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).


